395 S.W.2d 402 (1965)
Wilmer WALKER, Temporary Administrator of the Estate of Teller Walker, Deceased, et al., Appellants,
v.
James Alton KELLEY, Appellee.
No. 4377.
Court of Civil Appeals of Texas, Waco.
October 21, 1965.
Rehearing Denied November 4, 1965.
Long, Strong, Jackson & Strong, Carthage, for appellants.
W. Richard Davis, Dallas, for appellee.
McDONALD, Chief Justice.
Appellants gave notice of appeal from an adverse judgment. Transcript and Statement of Facts were due to be filed in this court on May 7, 1965. Extensions of time for filing same were granted by this court to August 5, 1965, and to October 5, 1965. Transcript and Statement of Facts were not filed on October 5th, 1965, and no request for further extension of time was filed prior to October 5th, 1965. On October 13, 1965 appellants filed a motion for further extension of time in which to file Transcript and Statement of Facts.
Since the time for filing Transcript and Statement of Facts, as heretofore extended, has expired, this court does not have and cannot acquire jurisdiction to grant further extension of time. Tian v. Kempenski, Tex. Civ.App. (n. w. h.), 275 S.W.2d 165; Rule 356, Texas Rules of Civil Procedure.
Motion for further extension of time is dismissed, and the attempted appeal is dismissed, for want of jurisdiction.